UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 02-69494 GLOBAL GOLD CORPORATION (Exact name of small business issuer in its charter) DELAWARE 13-3025550 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 555 Theodore Fremd Avenue, Rye, NY 10580 (Address of principal executive offices) (914) 925-0020 (Issuer's telephone number) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of August 17, 2012 there were 86,542,975 shares of the issuer's Common Stock outstanding. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets as of June 30, 2012 and as of December 31, 2011 (Audited) 3 Consolidated Statements of Operations for the three months and six months ended June 30, 2012 and June 30, 2011 and for the exploration stage period from January 1, 1995 (inception) through June 30, 2012 4 Consolidated Statements of Cash Flows for the three months and six months ended June 30, 2012 and June 30, 2011 and for the exploration stage period from January 1, 1995 (inception) through June 30, 2012 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis or Plan of Operation 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 29 PART II OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 31 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 31 Item 6. Exhibits 32 SIGNATURES 37 CERTIFICATIONS 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. GLOBAL GOLD CORPORATION AND SUBSIDIARIES (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash $ $ Inventories Tax refunds receivable Prepaid expenses Receivable from sale, net of impairment of $3,250,000 and $3,950,000 respectively - Other current assets TOTAL CURRENT ASSETS LICENSES, net of accumulated amortization of $2,290,129 and $2,140,971, respectively DEPOSITS ON CONTRACTS AND EQUIPMENT PROPERTY, PLANT AND EQUIPMENT, net of accumulated depreciation of $2,757,805 and $2,812,304, respectively $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Wages payable Employee loans Advance from customer Minority interest in joint venture pending Secured line of credit - short term portion Convertible note payable - Current portion of note payable to Directors - TOTAL CURRENT LIABILITIES SECURED LINE OF CREDIT - LONG TERM PORTION TOTAL LIABILITIES STOCKHOLDERS' DEFICIT: Common stock $0.001 par, 100,000,000 shares authorized; 84,105,475 at June 30, 2012 and December 31, 2011, shares issued and outstanding Additional paid-in-capital Accumulated deficit prior to development stage ) ) Deficit accumulated during the development stage ) ) Accumulated other comprehensive income TOTAL STOCKHOLDERS' DEFICIT ) ) $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements 3 GLOBAL GOLD CORPORATION AND SUBSIDIARIES (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS Three Months Ended June 30, Six Months Ended June 30, Cumulative amount from January 1, 1995 through June 30, 2012 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) REVENUES $
